Title: To Benjamin Franklin from Richard Jackson, [7 December 1768]
From: Jackson, Richard
To: Franklin, Benjamin


After a brief session in May, 1768, Parliament reconvened in November, and for the first time that year had an opportunity for a full debate on colonial affairs, especially the events in Massachusetts and the various petitions for repeal of the Townshend duties. The Christmas recess was impending, and nonimportation agreements were to begin in America on January 1, 1769; the colonial agents therefore had to move quickly to present the colonial case against the Townshend Acts.

By royal command Lord North took the initiative and presented to the Commons over sixty “American papers” which, taken out of context, reflected unfavorably on the colonists. Jackson’s note reveals that the agents, in reply, attempted a three-pronged strategy. First, John Huske, Franklin’s recent informant on colonial trade, was to present Pennsylvania’s petition against the Townshend Acts. Second, Jackson was to enlist the support of William Dowdeswell, the leader of the Rockingham faction. Third, Alderman William Beckford of London was to move for a disclosure of the royal orders and instructions to colonial governors in order to show how administration policies had provoked angry reactions among the colonists.
All three efforts failed. Huske could find no support for the Pennsylvania petition on December 7. Lord North opposed it because it challenged Parliament’s right to legislate for the colonies “in all cases whatsoever.” Although some colonial sympathizers spoke in favor of the petition, Dowdeswell and the Rockingham supporters were silent; and Huske withdrew it before a vote could be taken. Lord North again carried the day against Beckford’s motion, saying that the time was not suitable for a full discussion of either repeal or the American situation. Dowdeswell spoke briefly in favor of the motion, but it failed, 72–127, ending the last attempts to get redress from the Commons in 1768. On December 15 in the House of Lords Hillsborough introduced eight stern resolutions condemning the riots and protests in America, and the discussion contained hints that the American leaders in Boston might be tried for treason. That gloomy threat closed the debate on America in 1768 and set the stage for the first meeting of Parliament in January, 1769. 
[December 7, 1768]
Mr. Jacksons Compliments to Mr. Franklin has sent him the Assembly of Pensylvania Petition to the House of Commons, which Mr. Huske will present, but desires that Mr. Franklin would send it to him. Mr. J has not been able conveniently to speak to Mr. Dowdeswell about it again. His leg has confined him a good deal, but he means to be at the House today to support the Petition as several others will do. There has been no Day before this since the American Papers came in, in which the Petition could have been presented, but there being no particular Business but Mr. Beekford’s Motion this seems a proper Day.
 
Addressed: To / Benjn. Franklin Esqr.